Name: 2011/697/CFSP: Council Decision 2011/697/CFSP of 20Ã October 2011 amending Decision 2011/621/CFSP extending the mandate of the European Union Special Representative to the African Union
 Type: Decision
 Subject Matter: extra-European organisations;  international affairs;  EU institutions and European civil service
 Date Published: 2011-10-21

 21.10.2011 EN Official Journal of the European Union L 276/46 COUNCIL DECISION 2011/697/CFSP of 20 October 2011 amending Decision 2011/621/CFSP extending the mandate of the European Union Special Representative to the African Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 6 December 2007, the Council adopted Joint Action 2007/805/CFSP (1) appointing Mr Koen VERVAEKE as European Union Special Representative (EUSR) to the African Union (AU). (2) On 21 September 2011, the Council adopted Decision 2011/621/CFSP (2) extending the mandate of the EUSR until 30 June 2012. (3) A new EUSR to the AU should be appointed for the period from 1 November 2011 until 30 June 2012. (4) Decision 2011/621/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 2011/621/CFSP is replaced by the following: Article 1 European Union Special Representative 1. The mandate of Mr Koen VERVAEKE as EUSR to the AU is hereby extended until 31 October 2011. 2. Mr Gary QUINCE is hereby appointed as EUSR to the AU for the period from 1 November 2011 until 30 June 2012. 3. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR).. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) OJ L 323, 8.12.2007, p. 45. (2) OJ L 243, 21.9.2011, p. 19.